DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/17/2021 is acknowledged. Claims 1 and 3-16 remain pending and are the claims addressed below. 

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance: FOTOMAS, NAKANO, and JOHNSON constitute the closest prior art of record, as applied in the rejections of the 08/27/2021 Office action. 
FOTOMAS, NAKANO, and JOHNSON were used to read on the claimed filament drive apparatus for use in an additive manufacturing system recited in claim 1 (see pages 4-9 of the 08/27/2021 Office action). However, Applicant argues NAKANO fails to disclose or suggest that “when the drive mechanism is in operation” the position of the guide pulley 42 “dynamically adjusts”; and there is insufficient detail in NAKANO about the cylinder or screw thread alternatives of the adjusting means 40 from which a conclusion can be drawn that either option is practical to dynamically adjust the position of the guide pulley 42 during operation of the wrapping transmission (see pages 9-10 of the arguments/remarks filed 11/17/2021). Applicant’s arguments were found to be persuasive. 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743